Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 1 of 34. PageID #: 38769




                                 Nos. 18-84, 18-86

                                        IN THE
                 Supreme Court of the United States
                                  ____________________

              CONAGRA GROCERY PRODUCTS COMPANY, ET AL.,
                                      Petitioners,
                                v.
                               CALIFORNIA,
                                        Respondent.
                   ___________________________________

                     THE SHERWIN-WILLIAMS COMPANY,
                                        Petitioner,
                                  v.

                                   CALIFORNIA,
                                              Respondent.
                           ___________________________________


                     On Petitions for Writ of Certiorari
                    to the Court of Appeal of California
                          ____________________________________

             BRIEF OF INDIANA, LOUISIANA, TEXAS,
            UTAH, AND WYOMING AS AMICI CURIAE IN
                   SUPPORT OF PETITIONERS
                          ____________________________________

             Office of the Indiana          CURTIS T. HILL, JR.
                Attorney General            Attorney General of Indiana
             IGC South, Fifth Floor         THOMAS M. FISHER*
             302 W. Washington Street       Solicitor General
             Indianapolis, Indiana 46204 KIAN HUDSON
             (317) 232-6255                 JULIA C. PAYNE
             Tom.Fisher@atg.in.gov          Deputy Attorneys General
             Counsel for Amici States       *Counsel of Record
                         Additional counsel with signature block
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 2 of 34. PageID #: 38770




                                       i

                        QUESTION PRESENTED

              Whether the Due Process Clause of the Fourteenth
           Amendment prohibits a State from arbitrarily impos-
           ing liability for lawful activity regardless of causation.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 3 of 34. PageID #: 38771




                                                ii

                              TABLE OF CONTENTS

           QUESTION PRESENTED ......................................... i

           TABLE OF AUTHORITIES ..................................... iii

           INTEREST OF THE AMICI STATES .......................1

           SUMMARY OF THE ARGUMENT ............................2

           REASONS FOR GRANTING THE
             PETITIONS ...........................................................3

           I.    This Case Exemplifies a Recent Trend
                 Where State and Local Governments
                 Use Public Nuisance Lawsuits as
                 Weapons for Wealth Transfers and
                 Social Change ......................................................3

           II.   California’s Expansive Public
                 Nuisance Law Tests the Limits of Due
                 Process ...............................................................15

           CONCLUSION ..........................................................23

           ADDITIONAL COUNSEL ........................................24
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 4 of 34. PageID #: 38772




                                            iii

                          TABLE OF AUTHORITIES

           FEDERAL CASES

           American Electric Power Co., Inc. v.
             Connecticut,
             564 U.S. 410 (2011) ..............................................18

           Antolok v. United States,
              873 F.2d 369 (D.C. Cir. 1989) ..............................17

           Baker v. Carr,
             369 U.S. 186 (1962) ..............................................16

           BMW of North America, Inc. v. Gore,
             517 U.S. 559 (1996) ..............................................19

           Burger King Corp. v. Rudzewicz,
             471 U.S. 462 (1985) ..............................................20

           California v. Gen. Motors Corp.,
              No. C06-05755, 2007 WL 2726871 (N.D.
              Cal. Sept. 17, 2007) ........................................11, 17

           Camden Cnty. Bd. of Chosen Freeholders v.
             Beretta, U.S.A. Corp.,
             273 F.3d 536 (3d Cir. 2001) ...............................8, 9

           Carmichael v. Kellogg, Brown & Root
             Servs., Inc.,
             572 F.3d 1271 (11th Cir. 2009)............................17
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 5 of 34. PageID #: 38773




                                               iv

           FEDERAL CASES [CONT’D]

           City of New York v. B.P. P.L.C.,
              No. 18 Civ. 182 (JFK), 2018 WL 3475470
              (S.D.N.Y. July 19, 2018) ......................................12

           City of Oakland v. BP P.L.C.,
              Nos. C 17-06011 WHA, C 17-06012
              WHA, 2018 WL 3609055 (N.D. Cal. July
              27, 2018) .........................................................12, 20

           City of Philadelphia v. Beretta U.S.A. Corp.,
              277 F.3d 415 (3d Cir. 2002) ...................................8

           Comer v. Murphy Oil,
             No. 05-436, 2007 WL 6942285 (S.D.
             Miss. Aug. 30, 2007) (unpublished
             ruling), appeal dismissed, 607 F.3d 1049
             (5th Cir. 2010), mandamus denied, No.
             10-294 (U.S. Jan. 10, 2011) .................................17

           Honda Motor Co. v. Oberg,
             512 U.S. 415 (1994) ........................................18, 19

           Marbury v. Madison,
             5 U.S. (1 Cranch) 137 (1803) ...............................16

           Native Vill. of Kivalina v. ExxonMobil
             Corp.,
             663 F. Supp. 2d 863 (N.D. Cal. 2009),
             aff'd, 696 F.3d 849 (9th Cir. 2012) .......... 11. 16, 17
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 6 of 34. PageID #: 38774




                                                  v

           FEDERAL CASES [CONT’D]

            Occidental of Umm al Qaywayn, Inc. v. A
              Certain Cargo of Petrol.,
              577 F.2d 1196 (5th Cir. 1978)..............................17

           Philip Morris USA v. Williams,
              549 U.S. 346 (2007) ..............................................19

           State Farm Mutual Automobile Insurance
              Co. v. Campbell,
              538 U.S. 408 (2003) ..............................................19

           White v. Smith & Wesson,
             97 F. Supp. 2d 816 (N.D. Ohio 2000) ....................8

           STATE CASES

           Blomen v. N. Barstow Co.,
              85 A. 924 (R.I. 1913) ............................................13

           Braun v. Ionotti,
              175 A. 656 (1934) .................................................13

           City of Boston v. Smith & Wesson Corp.,
              12 Mass. L. Rptr. 225 (Mass. Super. Ct.
              2000) .......................................................................8

           City of Chicago v. American Cyanamid Co.,
              823 N.E.2d 126 (Ill. App. Ct. 2005) .......................9

           City of Chicago v. Beretta U.S.A. Corp.,
              821 N.E.2d 1099 (Ill. 2004) ....................................8
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 7 of 34. PageID #: 38775




                                                vi

           STATE CASES [CONT’D]

           City of Cincinnati v. Beretta U.S.A. Corp.,
              768 N.E.2d 1136 (Ohio 2002) ................................8

           City of Milwaukee v. NL Industries, Inc.,
              691 N.W.2d 888 (Wis. Ct. App. 2004) .................10

           City of St. Louis v. Benjamin Moore & Co.,
              226 S.W.3d 110 (Mo. 2007) ....................................9

           Detroit Board of Education v. Celotex Corp.,
              493 N.W.2d 513 (Mich. Ct. App. 1992) .................7

           Diamond v. General Motors Corp.,
              97 Cal. Rptr. 639 (Cal. Ct. App. 1971) ..................6

           Ganim v. Smith & Wesson Corp.,
             780 A.2d 98 (Conn. 2001) ......................................9

           City of Gary ex rel. King v. Smith & Wesson
              Corp.,
              801 N.E.2d 1222 (Ind. 2003) ..................................8

           Lapre v. Kane,
             36 A.2d 92 (R.I. 1944) ..........................................13

           In re Lead Paint Litigation,
              924 A.2d 484 (N.J. 2007) .................................9, 10

           People v. ConAgra Grocery Products Co.,
              227 Cal. Rptr. 3d 499 (Cal. Ct. App.
              2017) ...............................................................14, 15
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 8 of 34. PageID #: 38776




                                           vii

           STATE CASES [CONT’D]

            People v. Miner,
              2 Lans. 396 (N.Y. App. Div. 1868) .........................1

           State v. Lead Industries Ass’n, Inc.,
              951 A.2d 428 (R.I. 2008) .................... 10, 12, 13, 14

           State v. Warren,
              180 So. 2d 293 (Miss. 1965) ...................................1

           Wood v. Picillo,
             443 A.2d 1244 (R.I. 1982) ....................................13

           Young v. Bryco Arms,
              821 N.E.2d 1078 (Ill. 2004) ....................................9

           RULES

           Supreme Court Rule 37.2(a) .......................................1

           OTHER AUTHORITIES

           3 William Blackstone, Commentaries ch. 4 .............21

           14 N.Y.Prac., New York Law of Torts § 8:2 .............21

           Christopher H. Schroeder, Corrective
             Justice and Liability for Increasing
             Risks, 37 UCLA L. Rev. 439 (1990)...............21, 22
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 9 of 34. PageID #: 38777




                                                viii

           OTHER AUTHORITIES [CONT’D]

           Donald G. Gifford, Public Nuisance as a
             Mass Products Liability Tort, 71 U. Cin.
             L. Rev. 741 (2003) ..........................................5, 6, 7

           EPA, Protect Your Family from Exposures
             to Lead, https://www.epa.gov/lead/
             protect-your-family-exposures-lead ....................13

           H.L.A. Hart & T. Honore, Causation in the
              Law lxvii (2d ed. 1985).........................................22

           Jason M. Solomon, What Is Civil Justice, 44
              Loyola of Los Angeles L. Rev. 317 (2010) ...........21

           Matthew R. Watson, Comment, Venturing
             into the “Impenetrable Jungle”: How
             California’s Expansive Public Nuisance
             Doctrine May Result in an
             Unprecedented Judgment Against the
             Lead Paint Industry in the Case of
             County of Santa Clara v. Atlantic
             Richfield Company, 15 Roger Williams
             U.L. Rev. 612 (2010) ................................ 6, 7, 9, 10

           National Association of Attorneys General,
             State Attorneys General Powers and
             Responsibilities (Emily Myers ed., 3d ed.
             2013) ...................................................................7, 8

           Paul Nolette, Federalism on Trial (2015) ................18
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 10 of 34. PageID #: 38778




                                                  ix

            OTHER AUTHORITIES [CONT’D]

            Restatement (Second) of Torts § 821B
              (1979) ......................................................................4

            Victor E. Schwartz & Phil Goldberg, The
               Law of Public Nuisance: Maintaining
               Rational Boundaries on a Rational Tort,
               45 Washburn L.J. 541 (2006) ...................... passim
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 11 of 34. PageID #: 38779




                                              1

                    INTEREST OF THE AMICI STATES1

                The States of Indiana, Louisiana, Texas, Utah,
            and Wyoming respectfully submit this brief as amici
            curiae in support of Petitioners. At common law, the
            attorney general had the power to prevent and abate
            public nuisances. See State v. Warren, 180 So. 2d 293,
            299 (Miss. 1965); People v. Miner, 2 Lans. 396 (N.Y.
            App. Div. 1868). Traditionally, that power included
            the ability to require a person having control over a
            public nuisance to abate it. More recently, however,
            some state and local governments have attempted to
            wield public nuisance lawsuits as a weapon against a
            variety of societal ills, regardless whether their cho-
            sen defendants caused the nuisance or have the abil-
            ity to abate it in any meaningful way.

               Amici are States that seek to police the boundaries
            of public nuisance lawsuits. Cases such as this that
            enable courts to impose liability arbitrarily with no
            proof that the defendants caused any harm or can
            abate it in any recognizable way denigrate the appro-
            priate power of attorneys general to abate legitimate
            public nuisances and threaten to undermine the An-
            glo-American tradition of justice. For these reasons,
            Amici urge the Court to grant the petitions and re-
            verse the judgment of the California Court of Appeal.




            1 Pursuant to Supreme Court Rule 37.2(a), counsel of record for
            all parties have received notice of the Amici States’ intention to
            file this brief at least 10 days prior to the due date of this brief.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 12 of 34. PageID #: 38780




                                       2

                    SUMMARY OF THE ARGUMENT

                This case concerns the Due Process limits on a
            State’s ability to impose liability arbitrarily and ret-
            roactively as part of a broader scheme to remedy soci-
            etal harms. California attempts to employ public nui-
            sance law as a weapon for regulation of the paint in-
            dustry—or, more precisely, to extract penalties for
            long-ago participation in a lead paint industry that no
            longer exists. In so doing, it has required Petitioners
            to pay damages for conditions that they neither
            caused nor have any control over. This theory of lia-
            bility goes far beyond any traditional understanding
            of public nuisance law.

                At common law and during the colonial years, pub-
            lic nuisance law was a method of tempering invasions
            on public rights, such as the use of public lands or the
            upholding of public morality. But during the Indus-
            trial Revolution, States began to experiment with us-
            ing public nuisance law as a means of regulation. In
            more recent years, States have attempted to expand
            public nuisance law to deal with a variety of problems,
            from tobacco-related healthcare costs to global cli-
            mate change. These theories of liability, exemplified
            by this case, dispose with traditional notions of cau-
            sation in favor of requiring industry groups to abide
            by broad injunctions or pay large amounts of dam-
            ages, theoretically to “abate” “nuisances,” but really
            to substitute a deep-pocketed scapegoat for an actual
            responsible party.

               In other contexts, this Court has imposed consti-
            tutional limitations on the ability of States and state
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 13 of 34. PageID #: 38781




                                      3

            courts to arbitrarily assign liability. For instance,
            courts have rejected public nuisance claims that im-
            plicate political questions or have been displaced by
            statutory regulation. The Commerce Clause and the
            constitutional requirements of personal jurisdiction
            also impose limits on the ability of public nuisance
            lawsuits to regulate out-of-state conduct. And the
            Court has applied notions of “substantive” due pro-
            cess to limit the amount of punitive damages that
            courts may impose. This case presents an opportunity
            for the Court to consider another possible constitu-
            tional limitation on expansive and amorphous liabil-
            ity: whether due process prohibits the imposition of
            retroactive liability without proof of causation.

                Amici urge this Court to grant certiorari in order
            to answer this important federal question.

             REASONS FOR GRANTING THE PETITIONS

            I. This Case Exemplifies a Recent Trend Where
               State and Local Governments Use Public
               Nuisance Lawsuits as Weapons for Wealth
               Transfers and Social Change

               Public nuisance law is derived from hundreds of
            years of common law tradition. But in recent years,
            state and local governments have sought to use public
            nuisance lawsuits for a new purpose: to regulate
            broad societal problems through litigation or failing
            that, to enable mass transfers of wealth from industry
            to preferred groups. These new regulatory nuisance
            lawsuits drift far afield of the original common law
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 14 of 34. PageID #: 38782




                                      4

            understanding of public nuisance doctrine. Yet previ-
            ously-recognized constitutional restraints have
            proved insufficient to reign them in.

                1. At twelfth-century English common law, public
            nuisance was a criminal offense for infringing on the
            rights of the Crown. Victor E. Schwartz & Phil Gold-
            berg, The Law of Public Nuisance: Maintaining Ra-
            tional Boundaries on a Rational Tort, 45 Washburn
            L.J. 541, 543 (2006). The offenses most commonly
            took the form of purprestures, or encroachments upon
            royal lands. Restatement (Second) of Torts § 821B
            (1979). The attorney general could bring suit for in-
            junctive relief to abate the nuisance by stopping in-
            fringement and repairing damage to the King’s prop-
            erty. Schwartz & Goldberg, supra, at 543.

                Beginning in the fourteenth century, public nui-
            sance law expanded to include not only the rights of
            the Crown itself, but also those of the general public,
            including “the right to safely walk along public high-
            ways, to breathe unpolluted air, to be undisturbed by
            large gatherings of disorderly people and to be free
            from the spreading of infectious diseases.” Id. at 543–
            44 (internal citation omitted). Courts weighed the
            value of the conduct against the harm it caused to de-
            termine whether it merited criminal punishment. Id.
            at 544. And in 1535, nuisance law expanded to allow
            private damages for individuals who suffered an in-
            jury different in kind than that of the general public.
            Id.

               The American colonies, and later the States, in-
            herited the English common law tradition of public
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 15 of 34. PageID #: 38783




                                       5

            nuisance. Id. at 545. Historically, American public
            nuisance lawsuits involved “non-trespassory inva-
            sions of the public use and enjoyment of land,” “the
            obstruction of public highways and waterways,” and
            “using property in ways that conflicted with public
            morals or social welfare,” such as “gambling halls,
            taverns, or prostitution houses.” Id.

                During the Industrial Revolution, public nuisance
            evolved as a theory for seeking relief where legisla-
            tures could not keep up with changing technology. Id.
            at 545–46. Such lawsuits included claims against fac-
            tories for water pollution and claims against railroads
            for noise and air pollution, the latter of which were
            largely unsuccessful as long as the railroad operated
            in accordance with the expectations of the legislature.
            Id. at 546.

                In the early twentieth century, state legislatures
            began codifying nuisance law either by defining pub-
            lic nuisance broadly or by declaring specific activities
            to be nuisances, such as “engaging in the sale of in-
            toxicating liquors,” “conducting bawdy or assignation
            houses,” or “maintaining gambling houses.” Donald
            G. Gifford, Public Nuisance as a Mass Products Lia-
            bility Tort, 71 U. Cin. L. Rev. 741, 804 (2003) (internal
            citation omitted). These statutes made it easier for
            state attorneys general to bring criminal prosecutions
            for nuisance or suits for injunctive relief. Id. at 805.
            Private lawsuits for monetary damages were much
            less common. Id.

                During the New Deal era, Congress and state leg-
            islatures began passing comprehensive statutory
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 16 of 34. PageID #: 38784




                                        6

            schemes to regulate everything from railroads to alco-
            hol sales. The new regulations lessened the need to
            use the common law of public nuisance as a means of
            addressing these problems. The use of public nuisance
            lawsuits for regulatory purposes tapered off. Id. at
            805–06.

                In the 1970s, fueled by the broad definition of pub-
            lic nuisance in the Second Restatement of Torts,
            courts experienced a resurgence of public nuisance
            lawsuits in the context of environmental regulation.
            Gifford, supra, at 806–09. In Diamond v. General Mo-
            tors Corp., 97 Cal. Rptr. 639, 641 (Cal. Ct. App. 1971),
            a class of property owners in Los Angeles County sued
            a group of automobile manufacturers, petroleum re-
            finers, gasoline-filling stations, and owners of indus-
            trial plants seeking both damages and injunctive re-
            lief for air pollution. The case was the first of its kind
            seeking to hold product manufacturers, rather than
            the actual polluters, responsible for the amorphous
            problem of air pollution in Los Angeles County. Id. at
            641–42; see also Gifford, supra, at 750; Schwartz &
            Goldberg, supra, at 548–49. The court rejected class
            certification, explaining that “[p]laintiff is simply ask-
            ing the court to do what the elected representatives of
            the people have not done: adopt stricter standards
            over the discharge of air contaminants in this county,
            and enforce them with the contempt power of the
            court.” Diamond, 97 Cal. Rptr. at 645.

                In the 1980s, after courts refused to hold asbestos
            manufacturers strictly liable for the presence of as-
            bestos in homes and schools, plaintiffs turned to pub-
            lic nuisance theory. Gifford, supra, at 751; Matthew
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 17 of 34. PageID #: 38785




                                      7

            R. Watson, Comment, Venturing into the “Impenetra-
            ble Jungle”: How California’s Expansive Public Nui-
            sance Doctrine May Result in an Unprecedented Judg-
            ment Against the Lead Paint Industry in the Case of
            County of Santa Clara v. Atlantic Richfield Company,
            15 Roger Williams U.L. Rev. 612, 617–18 (2010). In
            Detroit Board of Education v. Celotex Corp., 493
            N.W.2d 513, 516 (Mich. Ct. App. 1992), a class of pub-
            lic and private schools sued manufacturers whose as-
            bestos products were used in their buildings. As in
            Diamond, plaintiffs in Detroit Board of Education
            sought to hold manufacturers liable for damages to
            abate the nuisance even though they no longer re-
            tained control of their products. Id. at 517. The court
            held that public nuisance was not a viable theory be-
            cause it would “significantly expand, with unpredict-
            able consequences, the remedies already available to
            persons injured by products.” Id. at 521. The court
            further explained that nuisance liability may not “be
            imposed on a party whose only act was to create the
            nuisance,” id., because “[d]efendants now lack the le-
            gal right to abate whatever hazards their products
            may pose,” id. at 522.

               But in the 1990s, States began turning to public
            nuisance theories to target manufacturers, and in
            particular to hold tobacco companies liable for state
            Medicaid expenditures on tobacco-related health
            problems. Gifford, supra, at 753; Schwartz & Gold-
            berg, supra, at 554. Over forty States sued tobacco
            companies seeking Medicaid reimbursement under a
            variety of legal theories, including public nuisance.
            National Association of Attorneys General, State At-
            torneys General Powers and Responsibilities 387
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 18 of 34. PageID #: 38786




                                       8

            (Emily Myers ed., 3d ed. 2013). However, these legal
            theories never faced a definitive test in court because
            the cases settled. Id. at 388.

               Also during the late 1990s and early 2000s, States
            and municipalities sought to hold firearm manufac-
            turers liable for gun violence by way of public nui-
            sance law. Schwartz & Goldberg, supra, at 555–57.
            But unlike the environmental and asbestos lawsuits,
            some of the firearm cases were successful in court.
            For example, in City of Gary ex rel. King v. Smith &
            Wesson Corp., 801 N.E.2d 1222, 1234 (Ind. 2003), the
            Indiana Supreme Court held that a City’s public nui-
            sance claim did not violate due process because “a nui-
            sance claim may be predicated on a lawful activity
            conducted in such a manner that it imposes costs on
            others.” See also White v. Smith & Wesson, 97 F.
            Supp. 2d 816 (N.D. Ohio 2000); City of Boston v. Smith
            & Wesson Corp., 12 Mass. L. Rptr. 225 (Mass. Super.
            Ct. 2000); City of Cincinnati v. Beretta U.S.A. Corp.,
            768 N.E.2d 1136 (Ohio 2002).

               But more courts rejected the same theories. In City
            of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d 1099,
            1116 (Ill. 2004), the court first held that the right to
            be free from gun violence was not a public, but an in-
            dividual, right. It then held that “the alleged public
            nuisance is not so foreseeable to the dealer defendants
            that their conduct can be deemed a legal cause of a
            nuisance that is the result of the aggregate of the
            criminal acts of many individuals over whom they
            have no control.” Id. at 1138; see also City of Phila-
            delphia v. Beretta U.S.A. Corp., 277 F.3d 415 (3d Cir.
            2002); Camden Cnty. Bd. of Chosen Freeholders v.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 19 of 34. PageID #: 38787




                                       9

            Beretta, U.S.A. Corp., 273 F.3d 536 (3d Cir. 2001); Ga-
            nim v. Smith & Wesson Corp., 780 A.2d 98 (Conn.
            2001); Young v. Bryco Arms, 821 N.E.2d 1078 (Ill.
            2004).

               2. States next sought to remedy the societal ill of
            deteriorated lead paint through public nuisance law-
            suits, but courts largely rejected such theories for the
            lack of a causal connection as traditionally required
            by public nuisance law. See Watson, supra, at 619.

               In City of St. Louis v. Benjamin Moore & Co., 226
            S.W.3d 110, 113 (Mo. 2007), the City brought a nui-
            sance suit against lead paint manufacturers seeking
            damages for the costs of abating lead paint in private
            residences. The court rejected the suit because the
            City could not show that “the particular defendant ac-
            tually caused the problem.” Id. at 116.

               Similarly, in City of Chicago v. American Cyana-
            mid Co., 823 N.E.2d 126, 128 (Ill. App. Ct. 2005), the
            City alleged that the defendant paint manufacturers
            had created a public nuisance by promoting lead-
            based paint for residential use. The court “conclude[d]
            that plaintiff has failed to allege sufficient facts to
            show that defendants were the cause in fact of the al-
            leged nuisance.” Id. at 136.

                Then, in In re Lead Paint Litigation, 924 A.2d 484,
            501 (N.J. 2007), the court rejected the public-nuisance
            claim brought by twenty-six New Jersey municipali-
            ties against lead paint companies because, even as-
            suming “that the continuing presence of lead paint in
            homes qualifies as an interference with a common
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 20 of 34. PageID #: 38788




                                       10

            right sufficient to constitute a public nuisance for tort
            purposes,” “plaintiffs’ complaints aim wide of the lim-
            its of that theory” because they seek to hold liable a
            defendant that has no control over the premises
            where the lead paint is found and thus, no ability to
            abate the nuisance. Moreover, the court also ex-
            plained that an expansion of public nuisance law was
            not needed to address problems that the legislature
            had already addressed by a “careful and comprehen-
            sive scheme.” Id. at 440.

               Next, in State v. Lead Industries Ass’n, Inc., 951
            A.2d 428, 455 (R.I. 2008), the Rhode Island Supreme
            Court rejected a the State’s public nuisance action
            against lead paint manufacturers because “the state's
            complaint . . . fails to allege any facts that would sup-
            port a conclusion that defendants were in control of
            the lead pigment at the time it harmed Rhode Island’s
            children” (emphasis added).

               Finally, in City of Milwaukee v. NL Industries,
            Inc., 691 N.W.2d 888, 890 (Wis. Ct. App. 2004), the
            City brought suit against paint manufacturers to re-
            cover the cost of abatement of lead paint in homes.
            The court held that an issue of material fact existed
            as to whether the defendants caused the harm al-
            leged. Id. at 893. On remand, a jury found that de-
            fendants’ conduct did not cause the nuisance. Wat-
            son, supra, at 627.

               3. Despite these decisions, state and local officials
            continue to push the boundaries of public nuisance
            law by using it as a means for regulation or large-
            scale wealth transfers.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 21 of 34. PageID #: 38789




                                      11


                For instance, district courts dismissed two cases
            seeking relief from greenhouse-gas-emitting indus-
            tries for harms allegedly arising from global climate
            change. In one case, an Alaskan village brought suit
            against twenty-four oil, energy, and utility companies
            “seek[ing] damages under a federal common law
            claim of nuisance, based on their alleged contribution
            to the excessive emission of carbon dioxide and other
            greenhouse gases which they claim are causing global
            warming.” Native Vill. of Kivalina v. ExxonMobil
            Corp., 663 F. Supp. 2d 863, 868 (N.D. Cal. 2009), aff'd,
            696 F.3d 849 (9th Cir. 2012). The court dismissed the
            village’s claims for “abatement” of climate-cased
            coastal erosion, observing that “the allocation of
            fault—and cost—of global warming is a matter appro-
            priately left for determination by the executive or leg-
            islative branch.” Id. at 877.

                In another case, the same court dismissed public
            nuisance claims against automakers for damages,
            recognizing “the complexity of the initial global warm-
            ing policy determinations that must be made by the
            elected branches prior to the proper adjudication of
            Plaintiff’s federal common law nuisance claim[,]”Cal-
            ifornia v. Gen. Motors Corp., No. C06-05755, 2007 WL
            2726871 at *6, *16 (N.D. Cal. Sept. 17, 2007), and the
            “lack of judicially discoverable or manageable stand-
            ards by which to properly adjudicate Plaintiff's fed-
            eral common law global warning nuisance claim,” id.
            at *16.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 22 of 34. PageID #: 38790




                                      12

                Even more recently, a federal district court in New
            York dismissed a public nuisance lawsuit against sev-
            eral gas and oil companies for damages alleging that
            production and sale of fossil fuels contributed to cli-
            mate change. See City of New York v. B.P. P.L.C., No.
            18 Civ. 182 (JFK), 2018 WL 3475470 (S.D.N.Y. July
            19, 2018). And in California, a federal court dismissed
            a similar lawsuit for lack of personal jurisdiction. See
            City of Oakland v. BP P.L.C., Nos. C 17-06011 WHA,
            C 17-06012 WHA, 2018 WL 3609055 (N.D. Cal. July
            27, 2018).

               4. The plaintiffs’ overwhelming success in this
            case, however, departs from cases where courts have
            kept public nuisance claims within traditional
            bounds.

                A common law public nuisance claim has three el-
            ements: (1) unreasonable interference; (2) with a right
            common to the general public; (3) by those with con-
            trol over the instrumentality alleged to have created
            the nuisance when the damage occurred. See, e.g.,
            State v. Lead Indus., Ass’n, Inc., 951 A.2d 428, 446
            (R.I. 2008). California’s lawsuit does not meet these
            requirements.

               First, California has not shown that any of Peti-
            tioners’ actions were unreasonable. Sherwin-Wil-
            liams ran a single advertisement promoting its
            paints, some of which (certain outdoor paints) con-
            tained lead, at a time when lead paint was legal and
            contributed money to a trade association that pro-
            moted lead paint. App. 392a–95a, 399a. There is no
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 23 of 34. PageID #: 38791




                                      13

            evidence that any of the paint manufacturers contin-
            ued to promote lead paint once its harmful effects to
            the general public became known or that it ever pro-
            moted lead paint for residential interior use in Cali-
            fornia.

                Second, Petitioners have not interfered with a
            right common to the general public. Lawful activity
            can occasionally be deemed unreasonable, but only if
            it “create[s] a substantial and continuing interference
            with a public right.” Lead Indus., Ass’n, 951 A.2d at
            447. For example, courts have held that chemical
            dumps causing fires, Wood v. Picillo, 443 A.2d 1244,
            1245–48 (R.I. 1982), swine operations emitting bad
            odors, Lapre v. Kane, 36 A.2d 92, 94–95 (R.I. 1944),
            greenhouses emitting smoke, Braun v. Ionotti, 175 A.
            656, 657 (1934), and construction equipment causing
            noise and vibration, Blomen v. N. Barstow Co., 85 A.
            924, 924–28 (R.I. 1913), to be public nuisances. Here
            the alleged nuisance is the mere presence of lead paint
            in thousands of individual dwellings across the State
            of California. Lead paint creates no substantial and
            continuing interference when left undisturbed. See
            EPA, Protect Your Family from Exposures to Lead,
            https://www.epa.gov/lead/protect-your-family-expo-
            sures-lead (explaining that undisturbed lead paint
            poses no hazard). California has not shown that these
            minor, decades-old actions have actually caused a
            public health crisis.

               Regardless, even deteriorating lead paint inside a
            private residence is not a public nuisance. See Lead
            Industries, Ass’n, 951 A.2d at 454. Relying on “the
            longstanding principle that a public right is a right of
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 24 of 34. PageID #: 38792




                                       14

            the public shared resources such as air, water, or pub-
            lic rights of way,” id. at 455, the court in Lead Indus-
            tries held that “[t]he right of an individual child not to
            be poisoned by lead paint” “falls far short of alleging
            an interference with a public right.” Id. at 453. Be-
            cause the nuisance that California alleges does not in-
            terfere with a public right, the damages that Califor-
            nia seeks are merely a transfer of wealth, rather than
            a true abatement of a public nuisance.

               Third, Petitioners do not have control over the in-
            strumentality alleged to have created the nuisance.
            Petitioners do not own any of the residences where
            the lead paint was used, nor do Petitioners have the
            power to abate the nuisance by remediation. Instead,
            Petitioners have been ordered to pay millions of dol-
            lars in damages to an “abatement fund.” App. 180a.
            In contrast, public nuisance suits were historically
            brought for injunctive relief to abate the nuisance by
            stopping infringement of the public right and repair-
            ing any damage to property. Schwartz & Goldberg,
            supra, at 546.

               Yet the California Court of Appeal held three out
            of many former lead paint manufacturers jointly and
            severally liable for the ongoing presence of lead paint
            in California homes and apartment buildings. See
            generally People v. ConAgra Grocery Products Co.,
            227 Cal. Rptr. 3d 499 (Cal. Ct. App. 2017). The court
            specifically stated that the defendants’ actions “were
            not too remote to be considered a legal cause of the
            current hazard even if the actions of others in re-
            sponse to those promotions and the passive neglect of
            owners also played a causal role.” Id. at 546. The
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 25 of 34. PageID #: 38793




                                       15

            court simultaneously found that the promotions were
            “a very minor force” in creating the nuisance, id. at
            545, while holding that requiring manufacturers to
            “clean up the hazardous conditions that [it] assisted
            in creating . . . is not disproportional to its wrongdo-
            ing.” Id. at 559.

               In so holding, the California court departed dra-
            matically from traditional public nuisance law, which
            required a material causal link between the defend-
            ants’ conduct and the alleged harm, particularly
            where liability is divined post hoc.

            II. California’s Expansive Public Nuisance Law
                Tests the Limits of Due Process

                Recent developments in public nuisance law, espe-
            cially theories like that of California in this case, dis-
            tort the traditional purpose of civil lawsuits in the An-
            glo-American tradition. Instead of seeking to redress
            a particular injury caused by a particular defendant,
            they seek to enact societal change or massive wealth
            transfers through the court system by holding entire
            industries responsible for broad societal harms. In
            other words, such lawsuits seek to regulate (or at
            least punish) industry in the absence of legislative en-
            actments. The question is whether those distortions
            transgress constitutional limits.

                In the past, this and other courts have been willing
            to impose constitutional controls over distortions of
            the civil justice system in multiple contexts, including
            by way of the political question doctrine, displace-
            ment by statute, substantive rights under the Due
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 26 of 34. PageID #: 38794




                                       16

            Process Clause, and extraterritoriality doctrine. This
            case presents an opportunity to consider whether the
            procedural safeguards of the Due Process Clause im-
            pose constitutional limitations on regulation or gen-
            eral wealth transfer through litigation.

               1. First, courts around the country have rejected
            public nuisance and other tort claims that are in sub-
            stance political and therefore nonjusticiable.

                Longstanding Supreme Court precedent has es-
            tablished that a claim presents non-justiciable politi-
            cal questions if its adjudication would not be governed
            by “judicially discoverable and manageable stand-
            ards” or would require “an initial policy determina-
            tion of a kind clearly for non-judicial discretion.”
            Baker v. Carr, 369 U.S. 186, 217 (1962). The political
            question doctrine arises from the Constitution’s core
            structural values of judicial modesty and restraint.
            As early as Marbury v. Madison, Chief Justice Mar-
            shall stated that “[q]uestions in their nature political,
            or which are, by the constitution and laws, submitted
            to the executive, can never be made in this court.” 5
            U.S. (1 Cranch) 137, 170 (1803). These questions,
            Marshall wrote, “respect the nation, not individual
            rights . . . .” Id. at 166. There, in the very case that
            establishes the power of judicial review, the political
            question doctrine received its judicial imprimatur.

                With respect to public nuisance claims in particu-
            lar, attempts to litigate climate change with public
            nuisance lawsuits have run headlong into the political
            question doctrine. See Native Vill. of Kivalina v.
            Exxon Mobil Corp., 663 F. Supp 2d 863, 871 (N.D. Cal.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 27 of 34. PageID #: 38795




                                       17

            2009), aff’d, 696 F.3d 849 (9th Cir. 2012); California
            v. Gen. Motors Corp., No. C06-05755, 2007 WL
            2726871 at *6–16 (N.D. Cal. Sept. 17, 2007).

               Similarly, a district court in Mississippi dismissed
            on political question grounds a lawsuit by Gulf of
            Mexico residents against oil and gas companies for
            damages from Hurricane Katrina, which plaintiffs al-
            leged was strengthened by climate change. Comer v.
            Murphy Oil, No. 05-436, 2007 WL 6942285 (S.D. Miss.
            Aug. 30, 2007) (unpublished ruling), appeal dis-
            missed, 607 F.3d 1049 (5th Cir. 2010), mandamus de-
            nied, No. 10-294 (U.S. Jan. 10, 2011).

                More broadly, several Circuits and other federal
            courts have recognized that political questions may
            arise in cases that are nominally tort claims. See, e.g.,
            Carmichael v. Kellogg, Brown & Root Servs., Inc., 572
            F.3d 1271, 1280–96 (11th Cir. 2009) (finding tort
            claims arising from automobile accident were barred
            by the political question doctrine); Antolok v. United
            States, 873 F.2d 369, 383–84 (D.C. Cir. 1989) (noting
            that “[i]t is the political nature of the [issue], not the
            tort nature of the individual claims, that bars our re-
            view and in which the Judiciary has no expertise.”);
            Occidental of Umm al Qaywayn, Inc. v. A Certain
            Cargo of Petrol., 577 F.2d 1196, 1203–05 (5th Cir.
            1978) (concluding tortious conversion claims were
            barred by the political question doctrine).

               Thus, in some circumstances, structural constitu-
            tional restrictions have effectively restrained adven-
            turous theories for expanding judicial power via com-
            mon law claims.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 28 of 34. PageID #: 38796




                                      18


                2. Second, courts have rejected public nuisance
            claims as displaced by statutory regulation.

                Most notably, in American Electric Power Co., Inc.
            v. Connecticut, 564 U.S. 410 (2011), eight States sued
            several private utilities alleging that carbon dioxide
            emissions had contributed to the public nuisance of
            global warming. Paul Nolette, Federalism on Trial
            144–45 (2015). The district court dismissed the law-
            suit on political question grounds, but the Second Cir-
            cuit reversed, holding that the States had alleged a
            viable public nuisance claim under federal common
            law. Id. at 146–48. This Court reversed, holding that
            “the Clean Air Act and the EPA actions it authorizes
            displace any federal common law right to seek abate-
            ment of carbon-dioxide emissions from fossil-fuel fired
            power plants.” Am. Elec. Power Co., 564 U.S. at 424.

                Displacement of federal common law by statute
            represents the converse of the political question doc-
            trine. In political question doctrine cases, courts
            choose not to define the parameters of liability, but to
            leave room for legislatures to do so; in displacement
            cases, courts recognize that the legislature has al-
            ready done so. And in the state common law context,
            preemption by federal statute serves the same func-
            tion.

                3. Next, the Court has used constitutional doc-
            trine to limit the use of punitive damages to regulate
            wholly extraterritorial conduct. In Honda Motor Co.
            v. Oberg, 512 U.S. 415, 430 (1994), the Court ex-
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 29 of 34. PageID #: 38797




                                       19

            plained that “traditional practice provides a touch-
            stone for constitutional analysis” under the Due Pro-
            cess Clause. It relied on “the well-established common
            law protection against arbitrary deprivations of prop-
            erty” to hold that Oregon’s constitutional amendment
            prohibiting judicial review of punitive damages
            awards violates substantive rights under the Due
            Process Clause. Id. at 430.

               Similarly, the Due Process Clause prevents States
            from assessing punitive damages for harms caused to
            the general public, rather than to the specific plaintiff
            bringing the suit. See Philip Morris USA v. Williams,
            549 U.S. 346 (2007); State Farm Mutual Automobile
            Insurance Co. v. Campbell, 538 U.S. 408 (2003). The
            problem in the punitive damages cases was to claim a
            private remedy for a public harm. California here
            seeks a converse, yet similarly misaligned, outcome:
            a public remedy for a private harm (if that).

               Both Due Process and Commerce Clause consider-
            ations, moreover, prohibit States from using punitive
            damages to punish out-of-state conduct. In BMW of
            North America, Inc. v. Gore, 517 U.S. 559, 572 (1996),
            when an Alabama court attempted to alter BMW’s na-
            tionwide policies by imposing punitive damages for
            wholly extraterritorial conduct, the Court decreed
            that “a State may not impose economic sanctions on
            violators of its laws with the intent of changing the
            tortfeasors’ lawful conduct in other States.”

               4. Personal jurisdiction presents another consti-
            tutional limit to regulation via civil liability in state
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 30 of 34. PageID #: 38798




                                       20

            court. “The Due Process Clause protects an individ-
            ual’s liberty interest in not being subject to the bind-
            ing judgments of a forum with which he has estab-
            lished no meaningful ‘contacts, ties, or relations.’”
            Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–
            72 (1985). State courts may exercise personal juris-
            diction over only those defendants who have “pur-
            posefully established ‘minimum contacts’ in the forum
            State.” Id. at 474. Moreover, “these contacts may be
            considered in light of other factors to determine
            whether the assertion of personal jurisdiction would
            comport with ‘fair play and substantial justice.’” Id.
            at 476.

                In the public nuisance context, in City of Oakland
            v. BP P.L.C., Nos. C 17-06011 WHA, C 17-06012
            WHA, 2018 WL 3609055 (N.D. Cal. July 27, 2018),
            where the City brought public-nuisance lawsuits to
            remedy global climate change against three compa-
            nies who produced and sold fossil fuels, the court held
            that it lacked personal jurisdiction over the defend-
            ants because “global warming would have continued
            in the absence of all California-related activities of the
            defendants.” Id. at *3. Consequently, personal juris-
            diction serves as another constitutional limit to regu-
            lation by litigation.

               5. As this case demonstrates, however, even these
            restraints are not enough to prevent vague and ex-
            pansive tort liability theories as a means of regulating
            industry. The question remains whether the Due Pro-
            cess Clause requires some adherence to traditional
            limits on common law liability, particularly where
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 31 of 34. PageID #: 38799




                                       21

            courts are employing broad theories of equitable relief
            rather than legislatively decreed remedies.

                Here, Petitioners have been held jointly and sev-
            erally liable because it advertised lead paint for law-
            ful use over seventy years ago and contributed to a
            trade association. California has not even proved that
            any of the remaining lead paint in houses and apart-
            ment buildings (1) is harming anyone; (2) was manu-
            factured by Petitioners or (3) that anyone relied on
            Petitioners’ advertisements in deciding to use lead
            paint. Based on this scant evidence, the court below
            required Petitioners to pay for inspection and remedi-
            ation of tens of thousands of California homes. This
            liability-without-causation approach substantially
            departs from traditional public nuisance doctrine
            which required plaintiffs to show causation.

                In the Anglo-American tradition, the purpose of
            the civil court system is “to bring justice home to every
            man’s door” by ensuring that injuries are “redressed
            in an easy and expeditious manner.” 3 William Black-
            stone, Commentaries ch. 4. Yet civil justice also re-
            quires that “the claim is brought against and ad-
            dressed to the one who has allegedly caused the
            harm.” Jason M. Solomon, What Is Civil Justice, 44
            Loyola of Los Angeles L. Rev. 317, 329 (2010). Thus,
            the justice system is designed to “vindicate[e] the
            right of the victim to hold the wrongdoer accounta-
            ble.” Id. See also 14 N.Y.Prac., New York Law of
            Torts § 8:2 (“[I]t would not seem fair to allocate losses
            onto those who have committed no wrongdoing.”);
            Christopher H. Schroeder, Corrective Justice and Li-
            ability for Increasing Risks, 37 UCLA L. Rev. 439, 439
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 32 of 34. PageID #: 38800




                                      22

            (1990) (“A fundamental feature of [corrective justice]
            is the causation requirement: an individual must
            have caused harm before he or she can be held liable
            in tort.”); H.L.A. Hart & T. Honore, Causation in the
            Law lxvii (2d ed. 1985) (“The courts [have] further
            made it clear that in the civil law of negligence causal
            connection is a requisite of liability which is addi-
            tional to the . . . [creation of foreseeable risks] of
            harm.” (footnote omitted)). A court system that pays
            no heed to causation fails to fulfill this purpose.

                Accordingly, amici urge the Court to grant certio-
            rari to resolve the important question whether the
            Due Process Clause imposes any limits on the use of
            public nuisance lawsuits to achieve broad wealth
            transfer and regulatory ends by imposing retroactive
            liability on selected out-of-state manufacturers with-
            out proof of causation.
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 33 of 34. PageID #: 38801




                                      23

                              CONCLUSION

               The Petitions should be granted.

                                           Respectfully submitted,

             Office of the Indiana          CURTIS T. HILL, JR.
               Attorney General             Attorney General
             IGC South, 5th Floor           THOMAS M. FISHER*
             302 W. Washington Street       Solicitor General
             Indianapolis, IN 46204         KIAN HUDSON
             (317) 232-6255                 JULIA C. PAYNE
             Tom.Fisher@atg.in.gov          Deputy Attorneys
                                            General
             Counsel for Amici States
                                            *Counsel of Record
             Dated: August 16, 2018
Case: 1:17-md-02804 Doc #: 1404-1 Filed: 03/01/19 34 of 34. PageID #: 38802




                                     24

                        ADDITIONAL COUNSEL

             PETER K. MICHAEL             SEAN D. REYES
             Attorney General             Attorney General
             State of Wyoming             State of Utah

             JEFF LANDRY                  KEN PAXTON
             Attorney General             Attorney General
             State of Louisiana           State of Texas




                         Counsel for Amici States

            Dated: August 16, 2018
